DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on February 16, 2022.
No claims have been amended.
Claims 1, 5, and 10 are independent. As a result claims 1-7 and 9-13 are pending in this office action.

Response to Arguments
Applicant's argument filed February 16, 2022 regarding the rejection of claims 1-7 and 9-13 under 35 U.S.C 101, has been fully considered and is not persuasive.  
Applicants argue in substance:
Regarding claims 1-7 and 9-13 the applicants submit that steps recite sliding windows and dynamic dictionary are data structures and reflects an improvement in the technical field of data compression, which integrates the claims into practical application
Examiner respectfully disagrees because the claim invention does not include subject matter with significantly more in claims 1-7 and 9-13 within the meaning of 35 U.S.C 101.  The additional elements must not amount to insignificant extra-solution activity that imposes no meaningful limit on the performance of the 
The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of receiving, searching, and comparing data to determine a longest match string of data. The claims do not 
Therefore, the 35 U.S.C 101 rejection of claims 1-7 and 9-13 are maintained.

Applicant's arguments filed February 16, 2022 regarding the rejection of claims 1 and 10 under 35 U.S.C 103 have been fully considered but they are not persuasive.
Regarding claims 1 and 10 an, applicant argues that any purported combination of Sharangpani and Kataoka is not proper and examiner has not shown why Sharangpani and Kataoka  are legally relevant despite not showing all of the limitations of the rejected claims.
With regarding a), Applicant argues the motivation to combine of Sharangpani and Kataoka is invalid. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The rejections are thus sustained. Applicant is requested to review the prior art of record for further consideration. In this case, examiner respectfully disagrees with applicant’s assertions. The primary reference, Sharangpani relates data 
The rejection under 35 U.S.C 103 of claims 1-4 and 10-12 stands as rejected as being unpatentable over Sharangpani (US 2016/0188668) (hereinafter Sharangpani in view of Kataoka et al. (US 2018/0285443) (hereinafter Kataoka). 

Applicant argues, regarding claims 1 and 10 Sharangpani does not teach or suggest the following limitation comparing a length of the sliding window input match data and that of the dynamic dictionary reference data as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to a), Examiner appreciates the interpretation of the description given by Applicant in the response. In para [0022], Sharangpani teaches " The Lempel-Ziv methods (named LZ77, LZ78 and their variants) 


Applicant argues, regarding claims 1 and 10 Kataoka does not teach or suggest the following limitation “creating an entry for the sliding window input match data in the dynamic dictionary data structure but only if the sliding window input match data is greater than the dynamic dictionary reference data” as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to c), Examiner appreciates the interpretation of the description given by Applicant in the response. In Fig. 1, Figs. 7-8B, para [0047-0048], Kataoka teaches " The encoding device determines whether the appearance bit is set in the high-order layer bitmap corresponding to “in front of my” which is obtained as a result of the operation. Here, the appearance bit is set in the high-order layer bitmap. That is, for the word string “in front of my” including the current word string and the next word, the encoding device specifies that there is no candidate target for the longest match search. That is, the current word string “in front” of becomes the longest matching word string. If the current word string “in front of” is not registered in a dynamic dictionary D0, the encoding device registers the word string “in front of” in the dynamic dictionary D0 and encodes the current word string as a dynamic word (s8). The encoding device outputs the encoded dynamic code as an encoded code. If the current word string is registered in the dynamic dictionary D0, the encoding device outputs the registered dynamic code as an encoded code. The encoding device sets an appearance bit at the appearance position of the word indicated by the word ID of the high-order layer bitmap and the basic bitmap for the word ID with the dynamic code as the word ID. That is, the encoding device sets the appearance bits in the appearance positions of the high-order layer bitmap and the basic bitmap for the word string “in front of”.”. Therefore, registering (creating an entry) longest matching word string of sliding window in the dynamic dictionary if that longest matching word string is not already registered in the dynamic dictionary).

Applicant argues, regarding claim 5 Kataoka does not teach or suggest the following limitation “implementing a corresponding sliding window data structure for each of the data string match lengths, a size of each of the corresponding sliding window data structure being based upon the corresponding match length” as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to d), Examiner appreciates the interpretation of the description given by Applicant in the response. In Figs. 1-2, Figs. 8A-B, para [0023], Kataoka teaches " in the longest match search using the sliding window, at the time when the longest match search, data is copied in advance to the sliding window and a hash table is generated. However, the size of the sliding window is limited to a certain value or less (for example, 64 kilobytes) so that a code length of a compressed code does not become too long. Accordingly, since the data overflowing from the sliding window is excluded from a subject of the longest matching, a compression ratio is lowered and it is difficult to efficiently compress the data.”, para [0025], Kataoka teaches “data of a compression target file (not illustrated) is loaded in the encoding unit. Then, the actual data that is already compressed and encoded is copied to the sliding window. In the encoding process, a compressed code is generated based on a data string (longest matching data string) that is most identical to the data of the encoding unit among the data included in the sliding window. The compressed code is information that is obtained by combining the matching length of the longest matching data string in the sliding window and the position within the sliding window”, para [0028], Kataoka teaches “a situation in which “in front of” is expelled from the sliding window as the encoding process proceeds is generated. Therefore, despite the existence of “in front of . . .” of the compression processing target in the encoding unit, there may be a situation where the preceding “in front of” which is the longest match is expelled from the sliding window. In this situation, since the data overflowing from the sliding window is excluded from the subject of the longest matching, the compression ratio is lowered”. Therefore, sliding window corresponding to a match searching of word string including current word string length and next word string length, based on sliding window corresponding to a data position match length.

Applicant argues, regarding claim 2 Kataoka does not teach or suggest the following limitation “wherein the sliding window is one of a plurality of sliding windows, each of the plurality of sliding windows having a corresponding match length” as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to e), Examiner appreciates the interpretation of the description given by Applicant in the response. In Figs. 1-2, para [0025], Kataoka teaches “In the encoding process, data of a compression target file (not illustrated) is loaded in the encoding unit. Then, the actual data that is already compressed and encoded is copied to the sliding window. In the encoding process, a compressed code is generated based on a data string (longest matching data string) that is most identical to the data of the encoding unit among the data included in the sliding window”,  para [0028-0029], Kataoka teaches “a situation in which “in front of” is expelled from the sliding window as the encoding process proceeds is generated. Therefore, despite the existence of “in front of . . .” of the compression processing target in the encoding unit, there may be a situation where the preceding “in front of” which is the longest match is expelled from the sliding window. In this situation, since the data overflowing from the sliding window is excluded from the subject of the longest matching, the compression ratio is lowered. In one aspect, an object is to efficiently perform the longest match search of a character string or a word string in encoding.”. Therefore, a plurality of sliding windows corresponding to match lengths in position within a sliding window, each sliding window excluding data overflowing from the subject of the longest matching length of a character string.

Applicant argues, regarding claim 4 Kataoka does not teach or suggest the following limitation “wherein each of the corresponding match length has hash function based upon the match length” as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to f), Examiner appreciates the interpretation of the description given by Applicant in the response. In para [0023], Kataoka teaches “Furthermore, in the longest match search, it is desire to sequentially compare the actual data copied to the sliding window using the hash table, the compression speed decreases, it is difficult to efficiently compress the data”, para [0027], Kataoka teaches “In the encoding process, although the hash table is used to speed up the longest match search, since the data of the encoding unit is compared with the actual data that is copied to the sliding window”. Therefore, a hash table generated for longest matching length.


Applicant argues, regarding claim 7 Ogasawara does not teach or suggest the following limitation “each of the sliding windows has a corresponding hash chain” as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to g), Examiner appreciates the interpretation of the description given by Applicant in the response. In para [0022], Ogasawara teaches “process of applying a hash-value-updating function to a selected part of a character string to calculate a hash value, searching, using the calculated hash value, through individual entries in a bucket chain which has the hash value previously registered in a hash table, and finding a longest matching character string”, para [0024], Ogasawara teaches “in the case where an index indicating that a longest matching character string cannot be found in the search through individual entries in a bucket chain previously registered in a hash table and thus the search operation is wasted, exceeds a predetermined threshold”, para [0098], Ogasawara teaches “When the above index exceeds the predetermined threshold, the computer (101) switches (495) the hash function that uses 3 bytes (the hash function currently in use) (441) to a hash function that uses 4 bytes (a different hash function that expands a selected part of a character string) (442), without reconstructing the dictionary (451). The switching to the new hash function that uses 4 bytes (495) is executed on the fly.”. Therefore, sliding windows corresponding to respective bucket chain (hash chain) using entries registered by hash function using four bytes and hash function using three bytes.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of receiving, searching, and comparing data to determine a longest match string of data. The limitation of executing a string match search over a sliding window of previous data to determine a sliding window input match data, which is the longest string of input data that matches data contained in the sliding window; executing a dictionary search over a dynamic dictionary data structure that is separate from the sliding window data structure to determine a dynamic dictionary reference data, which is the longest string of input data contained as a reference in the dynamic dictionary data structure; determining a plurality of data string match lengths; executing either sequentially or in parallel a search of each of the plurality of sliding window data structures, as recited, is a process that, under broadest reasonable interpretation, covers a step that could reasonably be performed in the mind, including with the aid of pen and paper, and a step that represents a type of method of organizing human activity, but for the recitation of generic computer components and insignificant data gathering. That is, other than reciting “processor” and “non-transitory computer-readable storage medium”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, the limitations directed toward searching sliding window data, searching dynamic dictionary data, determining data string match lengths, and comparing data are all directed toward a mental process that can take place with the aid of pen and paper.  The limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion (searching sliding window data, searching dynamic dictionary data, determining data string match lengths, and comparing data, for instance), or even with the aid of pen and paper. Similarly, the limitation of determining a plurality of data string match lengths; executing either sequentially or in parallel a search of each of the plurality of sliding window data structures, as recited, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Thus, the claim is directed toward an abstract idea. The limitations searching sliding window data, searching dynamic dictionary data, determining data string match lengths, and comparing data are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

This judicial exception is not integrated into a practical application. The claim recites the following additional elements “processor” and “non-transitory computer-readable storage medium”. These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components.  Further, the claim recitations of receiving, creating, implementing, and selecting steps. Receiving, creating, implementing, and selecting data are insignificant extra-solution activity (mere data gathering) to the judicial exception with no evidence of improvement. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving, creating, implementing, and selecting data, are well-understood, routine and conventional activity according to MPEP 2106.05(d)(II)(i), thus, cannot provide an inventive concept.

As a result, representative claim(s) 1, 5, and 10 do not recite any elements, or ordered combination of elements, which transforms the abstract idea into a patent-eligible subject matter.  In addition, the claim(s) does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP 2106.05(a); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b); (iii) a particular transformation of an article to a different state or thing (see 2106.05(c).  Further, the claim does not recite any improvement to computer functionality or specify how the one or more processors are used to improve functionality of a computing device.  Considering the claim(s) as a whole, the additional elements fail to apply or use the abstract idea in a meaningful way and the additional limitations recited beyond the judicial exception itself fail to integrate the exception into a practical application.  Accordingly, the claims of this application are not patent eligible.

Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of receiving input data and determining a plurality of string match lengths, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The limitations associated with concurrently performing search of corresponding sliding window data structure that has a corresponding hash chain are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the determining, searching, and comparing steps amounts to no more than mere instructions to apply the exception using a generic computer component. The limitation related to receiving, creating and selecting data is considered by the examiner to be insignificant extra solution activity, because the inventive subject matter is directed toward data compression and string matching. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because of these reasons the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim(s) are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sharangpani (US 2016/0188668) (hereinafter Sharangpani in view of Kataoka et al. (US 2018/0285443) (hereinafter Kataoka). 
Regarding claim 1, Sharangpani teaches a method comprising receiving input data comprising an input data string (see para [0022], discloses consuming (receiving) a fresh string from a block of data from an input data stream); executing a string match search over a sliding window of previous data to determine a sliding window input match data, which is the longest string of input data that matches data contained in the sliding window (see para [0022], discloses performing a search of strings in a sliding window to determine maximal string matching (longest string matching) between the fresh string and backward reference to an original string contained in a dictionary); executing a dictionary search over a dynamic dictionary data structure that is separate from the sliding window data structure to determine a dynamic dictionary reference data, which is the longest string of input data contained as a reference in the dynamic dictionary data structure (see para [0022], para [0029-0030], discloses iterative scanning of a temporary bookkeeping structure containing a dictionary to determine maximal string matching of a backward reference in a duplicate fresh string); comparing a length of the sliding window input match data and that of the dynamic dictionary reference data (see para [0022], para [0030], discloses comparing lengths of duplicate string (length of sliding window input) and backward reference (dynamic dictionary reference data) as window size increases, distance to duplicate string increases is comparing, thus only longer strings are searched for duplication).
Sharangpani does not explicitly teach creating an entry for the sliding window input match data in the dynamic dictionary data structure but only if the sliding window input match data is greater than the dynamic dictionary reference data.
Kataoka teaches creating an entry for the sliding window input match data in the dynamic dictionary data structure but only if the sliding window input match data is greater than the dynamic dictionary reference data (see Fig. 1, Figs. 7-8B, para [0047-0048], discloses registering (creating an entry) longest matching word string of sliding window in the dynamic dictionary if that longest matching word string is not already registered in the dynamic dictionary).
Sharangpani/Kataoka are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Sharangpani to create an entry in dictionary referencing input data string of sliding window from disclosure of Kataoka. The motivation to combine these arts is disclosed by Kataoka as “efficiently perform the longest match search of a character string or a word string in encoding” (para [0029]) and creating an entry in dictionary referencing input data string of sliding window is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Regarding claim 10, Sharangpani teaches a product comprising receive input data comprising an input data string (see para [0287], discloses medium, para [0022], discloses consuming (receiving) a fresh string from a block of data from an input data stream); execute a dictionary search over a dynamic dictionary data structure to determine a longest input data string contained as a reference in the dynamic dictionary data structure (see para [0022], para [0030], discloses iterative scanning of a temporary bookkeeping structure containing a dictionary to determine maximal string matching of a backward reference in a duplicate fresh string); compare the length of the longest input data string matching data contained in each sliding window data structure with the length of the longest input data string contained as a reference in the dynamic dictionary data structure (see para [0022], para [0030], discloses comparing lengths of duplicate string and backward reference as window size increases, distance to duplicate string increases, thus only longer strings are searched for duplication).
Sharangpani does not explicitly teach search each of a plurality of sliding windows data structures to locate a longest input data string match, each of the plurality of sliding windows data structures having a sliding window size corresponding to one of a plurality of data string match lengths; create an entry referencing the input data string in the dynamic dictionary data structure only if the longest input data string matching data contained in each sliding window data structure is greater than the longest input data string contained as a reference in the dynamic dictionary.
Kataoka teaches search each of a plurality of sliding windows data structures to locate a longest input data string match, each of the plurality of sliding windows data structures having a sliding window size corresponding to one of a plurality of data string match lengths (see Figs. 1-2, Figs. 8A-B, para [0023, 0025], para [0036], discloses match searching of word sting including current word string and next word string, each sliding window corresponding to a data position match length); create an entry referencing the input data string in the dynamic dictionary data structure only if the longest input data string matching data contained in each sliding window data structure is greater than the longest input data string contained as a reference in the dynamic dictionary (see Fig. 1, Figs. 7-8B, para [0047-0048], discloses registering (creating an entry) longest matching word string of sliding window in the dynamic dictionary if that longest matching word string is not already registered in the dynamic dictionary).
Sharangpani/Kataoka are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Sharangpani to create an entry in dictionary referencing input data string of sliding window from disclosure of Kataoka. The motivation to combine these arts is disclosed by Kataoka as “efficiently perform the longest match search of a character string or a word string in encoding” (para [0029]) and creating an entry in dictionary referencing input data string of sliding window is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Regarding claim 2, Sharangpani/Kataoka teaches a method of claim 1.     
Sharangpani does not explicitly teach wherein the sliding window is one of a plurality of sliding windows, each of the plurality of sliding windows having a corresponding match length.   
Kataoka teaches wherein the sliding window is one of a plurality of sliding windows, each of the plurality of sliding windows having a corresponding match length (see Figs. 1-2, para [0025], para [0028-0029], discloses plurality of sliding windows corresponding to match lengths in position within a sliding window, each sliding window excluding data overflowing from the subject of the longest matching length of a character string).

Regarding claim 3, Sharangpani/Kataoka teaches a method of claim 1.
Sharangpani does not explicitly teach wherein a smallest data string match length is two bytes.
Kataoka teaches wherein a smallest data string match length is two bytes (see Fig. 5, para [0053], discloses smallest matching string length of two bytes).

Regarding claim 4, Sharangpani/Kataoka teaches a method of claim 1.
Sharangpani does not explicitly teach wherein each of the corresponding match length has hash function based upon the match length.
Kataoka teaches wherein each of the corresponding match length has hash function based upon the match length (see para [0023], para [0027], discloses hash table generated for longest matching length).

Regarding claims 11, Sharangpani/Kataoka teaches a product of claim 10.
Sharangpani does not explicitly teach a plurality of processors, each processor adapted to concurrently performing a search of a corresponding sliding window data structure.
Kataoka teaches a plurality of processors, each processor adapted to concurrently performing a search of a corresponding sliding window data structure (see Fig. 1, para [0023-0024], discloses searching multiple sliding windows and generating a hash table).

Regarding claim 12, Sharangpani/Kataoka teaches a product of claim 10.
Sharangpani does not explicitly teach wherein a smallest data string match length is two bytes.
Kataoka teaches wherein a smallest data string match length is two bytes (see Fig. 5, para [0053], discloses smallest matching string length of two bytes).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (US 2018/0285443) (hereinafter Kataoka) in view of Gopal et al. (US 2018/0152202) (hereinafter Gopal).
Regarding claim 5, Kataoka teaches a method comprising determining a plurality of data string match lengths (see Fig. 2, para [0023, 0025], discloses determining data string match lengths); implementing a corresponding sliding window data structure for each of the data string match lengths, a size of each of the corresponding sliding window data structure being based upon the corresponding match length (see Figs. 1-2, Figs. 8A-B, para [0023, 0025], para [0028], discloses sliding window corresponding to a match searching of word string including current word string length and next word string length, based on sliding window corresponding to a data position match length). 
Kataoka does not explicitly teach executing either sequentially or in parallel a search of each of the plurality of sliding window data structures; and selecting the longest data string match. 
Gopal teaches executing either sequentially or in parallel a search of each of the plurality of sliding window data structures; and selecting the longest data string match (see Fig. 14, para [0064], discloses searching in parallel for matches to input data in sliding history window and selecting match with largest (longest) length).
Kataoka/Gopal are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kataoka to search sliding windows in parallel from disclosure of Gopal. The motivation to combine these arts is disclosed by Gopal as “provide improved compression ratio performance” (para [0051]) and searching sliding windows in parallel is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 6, Kataoka/Gopal teaches a method of claim 5.
Kataoka further teaches wherein a smallest data string match length is two bytes (see Fig. 5, para [0053], discloses smallest matching string length of two bytes).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (US 2018/0285443) (hereinafter Kataoka) in view of  Gopal as applied to claim 5, and in further view of Ogasawara et al. (US 2015/0280736) (hereinafter Ogasawara).
Regarding claim 7, Kataoka/Gopal teach a method of claim 5.
Kataoka/Gopal does not explicitly teach each of the sliding windows has a corresponding hash chain.
Ogasawara teaches each of the sliding windows has a corresponding hash chain (see Fig. 4, para [0022,0024], para [0098], discloses sliding windows corresponding to respective bucket chain (hash chain) using entries registered by hash function using four bytes and hash function using three bytes).
Kataoka/Gopal/Ogasawara are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kataoka/Gopal to include corresponding hash chain from disclosure of Ogasawara. The motivation to combine these arts is disclosed by Ogasawara as “Improving the Speed of LZ77 Compression by Hashing” (para [0017]) and including corresponding hash chain is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sharangpani in view of Kataoka as applied to claim 10, and in further view of  Ogasawara et al. (US 2015/0280736) (hereinafter Ogasawara).
Regarding claim 13, Sharangpani/Kataoka teaches a product of claim 10.
Sharangpani/Kataoka does not explicitly teach each of the sliding windows has a corresponding hash chain.
Ogasawara teaches each of the sliding windows has a corresponding hash chain (see Fig. 4, para [0024], para [0098], discloses sliding windows corresponding to respective bucket chain (hash chain) using entries registered by hash function using four bytes and hash function using three bytes).
Sharangpani/Kataoka/Ogasawara are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Sharangpani/Kataoka to include corresponding hash chain from disclosure of Ogasawara. The motivation to combine these arts is disclosed by Ogasawara as “Improving the Speed of LZ77 Compression by Hashing” (para [0017]) and including corresponding hash chain is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kataoka in view of Gopal as applied to claim 5, and in further view of Sharangpani (US 2016/0188668) (hereinafter Sharangpani).
Regarding claim 9, Kataoka/Gopal teaches a method of claim 5 
Kataoka further teaches receiving input data comprising an input data string (see Figs. 1-2, para [0033], discloses receiving input data from text data); creating an entry referencing the input data string in the dynamic dictionary data structure only if the longest string of input data matching data contained in each sliding window data structure is greater than the longest string of input data contained as a reference in the dynamic dictionary data structure (see Fig. 1, Figs. 7-8B, para [0047-0048], discloses registering (creating an entry) longest matching word string of sliding window in the dynamic dictionary if that longest matching word string is not already registered in the dynamic dictionary).
Kataoka/Gopal does not explicitly teach performing a string match search over each sliding window data structure of previous data to determine a longest string of input data matching data contained in each sliding window data structure; performing a dictionary search over the dynamic dictionary data structure to determine a longest string of input data contained as a reference in the dynamic dictionary data structure; comparing the length of the longest string of input data matching data contained in each sliding window data structure with the length of the longest string of input data contained as a reference in the dynamic dictionary data structure.
Sharangpani teaches performing a string match search over each sliding window data structure of previous data to determine a longest string of input data matching data contained in each sliding window data structure (see para [0022], discloses performing a search of strings in a sliding window to determine maximal string matching (longest string matching) between the fresh string and backward reference to an original string contained in a dictionary); performing a dictionary search over the dynamic dictionary data structure to determine a longest string of input data contained as a reference in the dynamic dictionary data structure (see para [0022], para [0030], discloses iterative scanning of a temporary bookkeeping structure containing a dictionary to determine maximal string matching of a backward reference in a duplicate fresh string); comparing the length of the longest string of input data matching data contained in each sliding window data structure with the length of the longest string of input data contained as a reference in the dynamic dictionary data structure (see para [0022], para [0030], discloses comparing lengths of duplicate string and backward reference as window size increases, distance to duplicate string increases, thus only longer strings are searched for duplication).
Kataoka/Gopal/Sharangpani are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Kataoka/Gopal to compare lengths of longest string in sliding windows from disclosure of Sharangpani. The motivation to combine these arts is disclosed by Sharangpani as “motivates the increased use of lossless data reduction or compression techniques to compact the data so that it can be stored at reduced cost, and likewise processed and communicated efficiently” (para [0019]) and comparing lengths of longest string in sliding windows is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159